Corrected Notice of Allowability
	Claim 17 has been properly renumbered as indicated on the claim index and issue classification documents.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 08/24/2020, have been fully considered.  
Applicants have amended their claims, filed 08/24/2020.
Applicant’s amendment amended claims 1, 11, and 26-28.
Applicant’s amendment entered new claim 37.
Applicant’s amendment cancelled claims 6, 16, 24, and 25.
Election/Restrictions
Claims 1 and 11 are allowable. The restriction requirement between Species 1--4, as set forth in the Office action mailed on 11/01/2016, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/01/2016 is partially withdrawn.  Claims 7 and 17, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Status of the Claims
	Claims 1, 7-8, 11, 17-18, 23, and 26-37 are the current claims hereby under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claims 1 and 11, the generic placeholder “a computing device” with, specifically in claim 11, the transitional phrase “configured for/to” modified by the function language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In the specification filed 07/18/2014, the computing device is referred to as “generally representative of any device suitable for performing the processing and analysis techniques discussed within the present disclosure. In some embodiments, the computing device 172 includes a processor, random access memory, and a storage medium” and, more specifically, “a console device or similar to the s5TM Imaging System or the s5iTM Imaging System, each available from Volcano Corporation. In some instances, the computing device 172 is portable (e.g., handheld, on a rolling cart, etc.)” in [00045]. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a) – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 9, filed 08/24/2020, with respect to the rejection of claims 1, 6, 8, 11, 16, 18, and 23-36 have been fully considered and are persuasive.  Claims 1 and 11 have been 
Claim Rejections - 35 USC § 112(b) – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 9, filed 08/24/2020, with respect to the rejections of claims 1, 8, 11, 18, 23 and 26-36 have been fully considered and are persuasive. The applicant has amended claims 1, 11, and 28 and cancelled claims 6, 16, 24 and 25. Amended claims 1 and 11 recite the generic placeholder a computing device which has sufficient structure in the specification. Thus the rejections of claims 1, 8, 11, 18, 23 and 26-36 under 35 USC § 112(b) have been withdrawn. 

Claim Rejections - 35 USC § 101 – Withdrawn 
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 08/24/2020, with respect to the rejection of claims  1, 6-8, 11, 18, 23-36 under 35 USC § 101 have been fully considered and are persuasive.  The applicant has amended claims 1 and 11 to recite an the improvement of “"automatically correcting for a drift between the first pressure measurements from the pressure sensing intravascular catheter and the second pressure measurements from the pressure transducer of the pressure sensing intravascular guidewire” implemented by the computing device. The applicant has also cancelled claims 6, 16, 24, and 25. Thus, the rejections of claims 1, 6-8, 11, 18, 23-36 under 35 USC § 101 have been withdrawn. 

Claim Rejections - 35 USC § 103 – Withdrawn 
Response to Arguments
Applicant’s arguments, see pages 10-14, filed 08/24/2020, with respect to the rejection of Claims 1, 6, 8, 11, 16, 23-27, 30-31 and 33-36 under 35 USC § 103 have been fully considered and are 

Allowable Subject Matter
Claims 1, 8, 11, 18, 23, and 26-37 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the claim has been amended to recite “determining, for each of the plurality of pressure ratios, a respective value of a series of linearly increasing values based on the equalizing and the offset, wherein the respective value of the series of linearly increasing values is associated with a respective time elapsed between when the pressure sensing intravascular guidewire and the pressure sensing intravascular catheter were equalized to each other and when pressure measurements used for calculating the pressure ratio were obtained; and automatically correcting for the determined offset by adding the series of linearly increasing values to the plurality of pressure ratios such that the respective value of the series of linearly increasing values is added to each corresponding pressure ratio of the plurality of pressure ratios, wherein automatically correcting for the determined offset comprises automatically correcting for a drift between the first pressure measurements from the pressure sensing intravascular catheter and the second pressure measurements from the pressure transducer of the pressure sensing intravascular guidewire; and outputting, by the computing device, the calculated pressure ratios to a display,” which is not taught or suggested by any the prior art relied upon in the previous rejection or in any of the art discovered during search.
Claims 7-8 and 37 ultimately depend from claim 1.
Regarding Claim 11, the claim has been amended to recite “determining, for each of the plurality of pressure ratios, a respective value of a series of linearly increasing values based on the 
Claims 17-18, 23, and 26-26 ultimately depend from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791